Citation Nr: 1609357	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from June 1986 to September 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Restless leg syndrome was not present in service, is not etiologically related to service and was not caused or permanently worsened by the service-connected low back disability.  


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter issued in March 2010, prior to the initial adjudication of the claim.  

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided an examination to determine whether the restless leg syndrome was related to service, and an opinion was obtained in August 2015.  The Board finds the opinion is adequate.  In this regard, the Board notes that the opinion is supported by rationale that is consistent with the record.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the matter.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Factual Background and Analysis

The service treatment and examination records reveal no findings or histories of restless leg syndrome.  Additionally, the Veteran denied "neurological disorder, gait change, paresthesia, coordination loss" and "muscle or joint problems" in December 1996; "trouble sleeping," "cramps in legs," and "bone, joint, or other deformity," in March 1990, May 1995 and August 2000; and "impaired use of legs," "bone, joint, or other deformity," "seizures, convulsions, epilepsy, or fits," and "frequent trouble sleeping in March 2007."  The records do reveal a history of muscle spasm in May 1997, but the spasm was attributed to muscle strain and subsequent medical records reveal no history of spasm.  The records also reveal a history of numbness or tingling in March 2007, but the record indicates that the symptoms were associated with low back injury.  

An August 2009 private treatment record reveals the Veteran's history of not sleeping well.  He explained that he had a "strong urge" to move his legs and an "uncontrollable" sensation in his legs.  The diagnosis was restless leg syndrome.  

An August 2015 VA examination record reveals the Veteran's history that during service in the late 1990s, he had insomnia and restlessness while sleeping, and intermittent numbness and aching sensations in the legs which were associated with an irresistible desire to move around, which partially relieved the symptoms.  He denied undergoing medical evaluation for the reported symptoms during service.  He also reported intermittent low back pain and intermittent sensations involving the legs (numbness, achiness) while lying in bed at night.  After evaluation and review of the record, the examiner determined the restless leg syndrome was not related to service or the service-connected back disability.  The examiner explained that the Veteran did not report any current radicular symptoms in the legs and neurological examination was normal; thus, it was not likely that the back injury or disability caused or aggravated the restless leg syndrome.  The examiner added that restless leg syndrome is a distinct condition not related to back injury or pain.  The examiner noted that the Veteran reported restless leg syndrome symptoms service.  The examiner also noted that the service treatment records did not mention any of the key elements in a restless leg syndrome diagnosis, e.g., leg symptoms associated with irresistible desire to move the legs.  The examiner explained that the complaints of low back pain and numbness and tingling "can be well explained by his low back injury in service and do not by themselves support the diagnosis of restless leg syndrome."  The examiner added that the restlessness while sleeping could be explained by sleep-disordered breathing which was untreated in service.  

The Board finds service connection is not warranted for restless leg syndrome.  Initially, the Board finds the preponderance of the evidence shows that restless leg syndrome was not present during service.  The service medical records contain no finding of restless leg syndrome, and the initial diagnosis dates after service in 2009.  

The Veteran has reported symptoms of restless sleep and intermittent numbness and aching sensations in the legs which were associated with an irresistible desire to move around during service.  Although the Veteran is competent to report his symptoms, the Board finds he is not competent to determine the etiology of the symptoms, particularly given the existence of a low back disability at that time.  Furthermore, the Board finds the Veteran's history of symptoms in the legs during service is less probative than the VA examiner's determination that the Veteran did not have restless leg syndrome during service.  The VA examiner determined the reported in-service symptoms were not due to restless leg syndrome but to the low back disability.  The Board finds this determination is more probative than the Veteran's competent history of symptoms during service, particularly given the Veteran's negative histories of impaired use of legs, bone, joint, or other deformity," "seizures, convulsions, epilepsy, or fits," or frequent trouble sleeping in March 2007 and the March 2007 examiner's determination that the reported numbness/tingling were due to the low back injury.  There is no medical opinion that the restless leg syndrome was present during service.

Furthermore, the Board finds the restless leg syndrome is unrelated to service.  A VA examiner provided the opinion that the restless leg syndrome is not related to service.  There is no contrary medical opinion.  Although the appellant might believe that his restless leg syndrome is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his restless leg syndrome.  In any event, the Veteran's lay opinion regarding causation is less probative than the medical opinion against the claim.

Finally, the Board finds the restless leg syndrome is not related to a service connected disability.  A VA examiner provided a probative opinion that the restless leg syndrome was not caused or aggravated by the service-connected low back disability.  There is no contrary medical opinion.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Service connection for restless leg syndrome is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


